﻿I should like, through you. Sir, to extend to Mr. Dante Caputo our congratulations on his election to the important post of President of the General Assembly at its forty-third session and our sincere wishes for all possible success in carrying out his responsible and difficult duties.
I wish to pay a tribute to the representative of the German Democratic Republic, Mr. Peter Florin, for his able guidance of the work of the General Assembly during the past year.
The general debate has been going on for nearly two weeks. The diverse and varied conclusions and assessments expressed by delegations in their statements describing present-day international relations share one common feature: the present state of these relations is characterized as encouraging for the achievement of new, real and positive results. Joint efforts have fulfilled the first prerequisites for limiting the arms race, reducing the threat of nuclear war and settling protracted regional conflicts.
The will and readiness of the USSR and the United States to begin actual nuclear disarmament are of paramount importance.
Progress in nuclear disarmament has undoubtedly given an impetus to the working out of specific measures for the limitation and elimination of other means of warfare. It is impossible to deny the relationship between disarmament and the strengthening of international security. New political thinking is increasingly becoming the dominant reality of today's world and steadily making headway through the barriers of enmity and suspicion.
In his address to the session of the USSR Supreme Soviet on 1 October 1988, the General Secretary of the Central Committee of the Communist Party of the Soviet Union, Chairman of the Presidium of the Supreme Soviet of the USSR, Mikhail Gorbachev, said:
"Our policy in international affairs is clear. It is aimed at eliminating the threat of nuclear catastrophe, normalising international relations, establishing equal and mutually beneficial relations among countries and peoples of the world, achieving broad-bas e d co-operation in various areas and ensuring each people the right to a free choice of its future ... We shall continue to follow this policy unswervingly."
While emphasizing the significance of peaceful coexistence as the highest universal principle ensuring mankind's progress in security, we believe that the Internationalisation of the efforts of States faced with global challenges and the joining of their forces for the protection of common human values constitute another pillar of universal security. Ito act from positions of reason and realism and to strive persistently to find generally acceptable solutions, no matter how difficult that may seem - that is the imperative of our time. Pluralism of Interests, the principle of freedom of choice, the priority of shared human values and the primacy of international law cannot be ignored in international affairs.
In this sense, the importance of the United Nations can hardly be overestimated. Throughout the existence of the Organization, the Ukrainian SSR has consistently supported the most effective implementation of its function of maintaining peace and security, as enshrined in the United Nations Charter.
Our delegation believes that the enhanced role and authority of the United Nations will make it possible to move successfully towards a comprehensive system of international security, thus providing for a gradual process of demilitarization, democratization and humanisation of international relations and the achievement of the security of States on the basis of political interaction and unconditional compliance with international obligations in all spheres - military, political, economic, ecological and humanitarian. A comprehensive system of international security should be worked out on the basis of the Charter and in strict compliance with Its principles.
The extensive discussion of these problems in the United Nations testifies to their urgency and importance. The concept proposed by the socialist countries is not a dogma. We are open to all constructive proposals on the subject from any State.
The Ukrainian delegation believes that the forty-third session of the General Assembly can make a substantive contribution to a businesslike discussion of the concept of comprehensive security. We hope that this session will step-up the search for common approaches by states to specific aspects of world security. The objective is to increase the effectiveness of the United Nations and its principal bodies, to enhance the role of the Secretary-General, inter alia in the settlement of conflicts between States through negotiations, good offices and mediation, and to make better use of military observers and United Nations peace-keeping forces. United Nations actions in this area should be developed and expanded. It was with great satisfaction that we learned of the award of the Nobel Peace Prize to the United Nations peace-keeping forces. We believe that these forces will continue to be worthy of this trust and this honour. We are firmly convinced that the United Nations should play a decisive role in mankind's progress towards a nuclear-weapon-free and non-violent world. It is important to ensure in practice that the United Nations and its bodies are effective in implementing their function of maintaining peace and security. It is our view that the political conditions now exist for the full realization of the peace-making potential of the United Nations in accordance with its Charter.
The main road to comprehensive security lies through disarmament. We note as a very positive sign the emerging understanding of the need to adopt a comprehensive approach to disarmament issues, combining a strengthening of confidence and the establishment of an affective verification mechanism with the preparation of realistic programmes for the reduction and elimination of specific types of armaments, based on a balance of Interests rather than a balance of forces. Nuclear disarmament is the most important part of the disarmament process. An early agreement on a 50 per cent cut in the strategic offensive arms of the Soviet Union and the United States is among the urgently necessary measures leading to this goal. Unquestionably, this problem is not a simple one. It is probably the most complicated problem in the post-war world politics. However, given the necessary political will on both sides, a treaty could be concluded in the near future.
The world community should concentrate on making nuclear disarmament a continuous, ever-growing and deepening process. Only through joint efforts by all States will it be possible to eliminate nuclear weapons completely and guarantee that they will never reappear. We believe that to this end the potential of the United Nations, especially of the Security Council, should be used to the maximum extent, and that better use should be made of all existing negotiating mechanisms, including that most important body, the Conference on Disarmament.
In practical terms, it is necessary to concentrate on implementing United Nations decisions on key problems associated with curbing the arms race - particularly those measures adopted by consensus. The delegation of the Ukrainian SSR shares many of the ideas contained in the report of the Secretary-General on the work of the Organization in 1988 and considers particularly pertinent his comment that
"... the great Powers need to show a sensitivity to the expressed wishes of the majority of Member States." (A/43/1, p. 8)
The noble goal of ridding mankind of weapons of mass destruction will remain an empty dream if weapons are not effectively barred from outer space. Therefore, no attempts to establish a need for the strategic defence initiative can be accepted, from either the moral point of view or that of strengthening security. Much has been said, at this rostrum and elsewhere, about its non-defensive and destabilizing nature and its serious dangers for all mankind.
The Ukrainian SSR believes that compliance with the Treaty on the Limitation of Anti-Ballistic Missile Systems (ABM), signed in 1972, and the commitment not to withdraw from it for specified period guarantee world stability, the successful solution of the problems of strategic offensive weapons and greater international security. It is important that this be reflected in the agreement currently being negotiated in Geneva between the Soviet Union and the United States, in strict conformity with the Washington understanding of 10 December 1987.
We also favour supplementing the bilateral negotiations between the USSR and the United States with effective multilateral efforts, in the framework of the Conference on Disarmament, to prevent an arms race in outer space. Today the interests of common security dictate that we work actively on agreements to ban all anti-satellite weapons, ensure the immunity of artificial earth satellites, and institute an international system to verify that no arms of any kind are placed in outer space.	'
At the same time; international mechanisms should be established within the framework of the United Nations which could specifically address the issue of multilateral co-operation in outer spice. A number of initiatives have been advanced in this regard the task now is to implement them. The proposal to set up a centre for international co-operation on the peaceful uses of outer space on the basis of the Krasnoyarsk radar station deserves special attention.
A ban on nuclear testing is a key aspect of nuclear disarmament. It is necessary to take one more decisive step to achieve an agreement on a comprehensive and total test ban. If the ongoing negotiations between the USSR and the United States are supplemented by appropriate multilateral efforts in the framework of the Conference on Disarmament, this could bring us very close to completion of an agreement in the Interest of all countries. The delegation of the Ukrainian SSR believes that a combination of bilateral and multilateral efforts in this manner will lead to an early, successful solution to this important question.
The atom must be used only for peaceful purposes. The socialist countries, rejecting nuclear intimidation, have proposed the concept of using nuclear energy for the benefit of mankind. That concept, in its most concentrated form, is expounded in the programme for the establishment of an international regime for the safe development of nuclear power put forward by the Soviet Union. Implementation of this programme would promote closer international co-operation in the area of the peaceful uses of nuclear energy and make the work more systematic and purposeful. In this context, the Ukrainian delegation believes that it is important to strengthen further the existing relevant international instruments, while strictly enforcing non-proliferation of nuclear weapons.
The international community has come close to resolving the vital question of the conclusion of a universal convention on the complete and comprehensive prohibition and elimination of chemical weapons. This is one of the priority objectives in the field of disarmament. The elimination of chemical Weapons would be a real contribution to ensuring genuine and equal security for States. The delegation of the Ukrainian SSR hopes that the General Assembly, at its forty-third session, will direct the efforts of the negotiators towards the early conclusion of the drafting of the convention, and will promote opposition to chemical weapons and their use.	.
In our view, the process of disarmament becomes pointless if, at the same time as certain types of arms are eliminated, steps are taken to build up military power or introduce so-called compensation measures. This runs, counter to basic logic. That is why, while giving understandable priority to the elimination of nuclear weapons and other weapons of mass destruction, we favour significant cuts in conventional arms and armed forces.
On the basis of principle, the position of the socialist countries on the issue was formulated as far back as 198S, in Budapest. It was supplemented and made more specific at a recent meeting in Warsaw of the Political Consultative Committee of the member States of the Warsaw Treaty Organization. The documents of that meeting stress that the interests of European and common security make it imperative to move towards significant cuts in armed forces and conventional armaments in Europe, from the Atlantic to the Urals. Negotiations on this could get under way this year. Their primary objective must be radically to reduce the military potential of both alliances, and to create in the continent a situation in which the countries of both the North Atlantic Treaty Organization (NATO) and the Warsaw Treaty Organization would retain the forces and means necessary for defence, but insufficient for launching a surprise attack or conducting offensive operations.
The more real the disarmament process becomes, the greater the importance that must be given to verification mechanisms, as a vital means of ensuring security. At the third special session of the General Assembly devoted to disarmament a number of socialist countries put forward specific proposals for the establishment of broad international verification procedures, under the auspices of the United Nations, to monitor compliance with agreements, reduce international tensions, limit arms and review the military situation in areas of conflict. In our view, we should proceed immediately to develop the main parameters of the future verification mechanism.
Confidence and openness are major factors in establishing security in the military sphere. It is necessary to promote a transition from individual confidence-building measures and openness to broad-scale policy in this area. The Ukrainian SSR supports the appeal of the General Assembly to ensure the widest possible dissemination of objective information on military questions. It is time to begin to work out, in the framework of the United Nations, objective criteria and parameters to ensure openness and thus facilitate the process of real disarmament. We actively support disarmament and we believe that demilitarisation will have tangible results for mankind as a whole. Among other things it will help to release vast material and intellectual resources for the purposes of social and economic development.
Finding solutions to regional conflicts is a matter of the highest priority and immediate concern for our Organization. We are pleased to note that in recent months there has been a positive movement in some of these areas.
A genuine breakthrough has been achieved in resolving the Afghan problem. A precedent has been set that goes far beyond the framework of that question. The prestige of the United Nations has been considerably enhanced and its effectiveness and great potential for settling regional conflicts have been demonstrated.
The provisions of the Geneva Agreements elaborated under the auspices of the United Nations must be strictly observed by all parties. As is well known, the Soviet Union fully complies with those Agreements. We expect others to do likewise. The United Nations, and in particular the present session of the General Assembly, is called upon to play an important role in securing a comprehensive and all-round solution to the Afghan problem.
The eight-year-long tragic and destructive war between Iran and Iraq has been halted. Thanks to the efforts of the United Nations, its Secretary-General and the members of the Security Council, it has been possible to begin to implement Security Council resolution 598 (1987). It is our hope that the people of Baghdad and Tehran will never again have to look up to the sky with fear or to hear the sound of artillery fire. We hope that tankers will no longer be going up in flames and that fishermen and innocent passengers will no longer be victims of the concentration of naval forces in the waters of the Persian Gulf. The Ukrainian Soviet Socialist Republic welcomes the readiness of the five permanent members of the Security Council to contribute to settling the conflict, with the mediation of the Secretary-General of the United Nations.
Serious progress has been made in resolving the situation around Kampuchea. It is based on realistic, specific proposals made by the Governments of the People's Republic of Kampuchea, the Socialist Republic of Viet Nam, the Lao People's Democratic Republic and Indonesia and other members of the Association of South-East Asian Nations, proposals that are aimed at a political settlement of the conflict in the spirit of national reconciliation. In this context, recognition of the Kampuchean people's right to a free social and political choice is of fundamental significance. It is incumbent on all States to promote a favourable political climate for the continuation and fruitful completion of the negotiating process on this issue.
There have been certain changes in the situation in southern Africa. The Ukrainian SSR looks for the successful and early completion of the quadripartite negotiations with a view to settling the situation in the region. The international community should exert pressure on the South African racist regime and ensure the implementation of appropriate United Nations resolutions, ' particularly Security Council resolution 435 (1973). The Ukrainian SSR firmly supports the speedy eradication of the shameful system of apartheid.
The transition from confrontation to the political settlement of conflicts with the active participation of the United Nations could and must become an important feature of the late 1980s.
We believe that during this session of the General Assembly the adoption by consensus of a declaration on the prevention and elimination of disputes and situations that might threaten international peace and security, and on the role of the United Nations in this area, could become a landmark for progress in this direction.
At the same time we must note that some regional conflicts have not yet reached the stage of practical settlement and continue seriously to threaten international peace and security. We are particularly concerned about the situation in the Middle East. The conflict in that region can be resolved only through political means. The International Peace Conference on the Middle East could become an effective instrument for a Middle East settlement and, within its framework, a solution to the key Palestinian problem. The Conference should be attended by all parties concerned, including the sole, legitimate representative of the Palestinian people, the PLO, and the permanent members of the Security Council. We call on the world community to speak out unambiguously, in the course of the present session of the General Assembly, in favour of the prompt convening of that Conference.
The situation in Central America remains a complex one. Interference in the affairs of the States of the region obstructs positive trends towards a peaceful settlement on the basis of the efforts of the Contadora Group. The validity of this conclusion is widely recognized throughout the world, including the United States. The main responsibility for tensions in the region rests with the United States Administration. It should indeed give serious thought to this fact, rather than lecturing others on how and which God to worship. The Nicaraguan people must be given the opportunity to exercise their right to a free choice of their path of development.
As in the past, we support the peace-loving initiatives of the Korean People's Democratic Republic. The realization of the Republic's proposals with regard to turning the Korean peninsula into a nuclear-weapon-free zone and with regard to seeking large-scale, stage-by-stage reductions in armed forces and withdrawing United States troops from South Korea would make a tangible contribution to strengthening peace on the Korean peninsula. We strongly oppose intentions of perpetuating the division of Korea.
Today there is no need to prove that the elimination of existing crisis situations and the prevention of new ones is the highest priority task of the world community.
Another imperative of our time is the prevention of irreversible changes in the environment and the preservation of the planet's natural resources for succeeding generations. This has become an urgent matter both for the international community as a whole and for each of its individual members. The Earth, together with Nature and its resources, is a common heritage. That is why it is essential immediately to change ways of thinking and conduct at national and international levels in order to protect the environment.
These objectives could be served by the concept of international ecological security set forth by the socialist countries, which has a clear and practical orientation; to utilize the median ism of the United Nations and begin the elaboration of the norms of ecological behaviour of States and basic guidelines for co-operation in the area. We hope that the United Nations will play a decisive role in mobilizing the efforts of the international common to resolve the task of preserving the environment. The expanding political dialogue on numerous vital problems of concern to mankind creates a rather encouraging background for the development of international economic relations. The state of the world economy continues to be extremely unstable. Of particular concern is the worsening economic situation of the developing countries, which suffer both from their unequal status in the world economic system and from the ever growing volume of foreign debt.
The existence of difficulties in international economic relations, which are being further exacerbated, is indicative of the need to democratise the entire system of world economic ties, to establish a new international economic order and to ensure the international economic security of States.
In the context of the growing internationalisation of world economic ties and the interdependence of national economies, there is a need for joint action by all countries and peoples to develop stable and predictable international economic exchanges   as well as broad co-operation on an equitable and just basis, in order to ensure for all countries a way of life worthy of man. The Ukrainian Soviet Socialist Republic is in favour of intensifying universal dialogue on international economic policies in the United Nations.
The Ukrainian SSR is prepared to co-operate actively with all those who are striving to contribute to the democratization of international relations and to the strengthening of comprehensive security. The profound processes of perestroika, now under way in the Ukraine, as in the entire Soviet Union, envisage intensification of our foreign policy activities on the basis of realism and take into account the diversity of interests and priorities of values common to all mankind. According to First Secretary of the Central Committee of the Communist Party of the Ukraine, Vladimir V, Shcherbitsky,
"perestroika ... is exerting an ever-growing influence on developments in the modern world and, primarily, is creating a favourable situation for the strengthening of international security".
We hope that efforts to create a world founded on reasonable and civilized relations between States and peoples will be supported by all delegations. We believe that the forty-third session of the General Assembly will give a fresh impetus to mankind's progress towards a safer future and will help transform the United Nations Into an effective instrument of peace.
